The City of Charleston has furnished water to the Eastern Illinois State Normal School since July, 1913, and claims payment for water furnished until April 1, 1917. When the Normal School was located at Charleston, the City Council passed a resolution offering to give all the water required for fifty years for the consideration of $5.00, provided the school be located at Charleston. In July, 1913, an ordinance was passed providing for the installation of water, meters, and a regular rate was charged to the school. This bill was not paid and the City threatened to disconnect the water. Following this, the school filed a Bill of Complaint in the Circuit Court of Coles County, praying specific performance and injunction to restrain the City from cutting off the water supply. A temporary injunction was ordered and the defendant demurred. The demurrer was sustained by the Circuit Court and in turn by the Appellate Court for the Third District, and the Supreme Court. The Supreme Court in its opinion in the case, appearing in 271 Ill. at page 602, held that the City was without authority to make the agreement to furnish water. Following the decision of the Supreme Court above cited to its logical conclusion, we must hold that the City of Charleston is entitled to recover the amount of its claim, and it is consequently the judgment of this Court that the claimant be awarded the sum of four thousand two hundred and 00/100 ($4,200.00) dollars.